This appeal is from a judgment of conviction rendered upon the verdict of a jury finding the defendant, L. Kinter, guilty of assault with a dangerous weapon as charged in the information, and fixing his punishment *Page 202 
at confinement in the state penitentiary for the term of one year. The judgment and sentence was rendered on April 10, 1926. An appeal by case-made was filed in this court October 7, 1926, but no brief has been filed.
The information, in substance, charged that in Pottawatomie county, on the 23d day of December, 1925, L. Kinter did feloniously, with intent to do bodily harm to one Milton Eaves, and without excusable or justifiable cause commit an assault upon the person of Milton Eaves with a dangerous weapon, to wit, a pistol.
Without the aid of oral argument or brief, we have carefully examined the record, and are satisfied that he has had a fair trial. Finding the evidence sufficient and no prejudicial error of law occurring at the trial, the judgment appealed from is affirmed.
EDWARDS and DAVENPORT, JJ., concur.